Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 7, 9-10 are rejected under 35 U.S.C § 102(a)(1) and 102(a)(2) as being anticipated by Anderson (US-20140093263-A1), hereafter referred to as Anderson.
Regarding Claim 1, Anderson teaches an additive manufacturing system (color laser printer 10, Figure(s) 1/2 and  Paragraph(s) 0023) comprising: a print head (see printhead unit 24, 26, 28, 30, Figure(s) 1 and Paragraph(s) 0025) comprising a first rotatable reflector and a second rotatable reflector (see where each modulated laser beam 50a-50d passes through pre-scan optics 76, and is reflected off of a rotating scanning device such as polygon mirror 78 with a plurality of deflecting surfaces such as facets 80, Figure(s) 1/2 and Paragraph(s) 0032 , and see where each photoconductive drum 40, 42, 44, 46 has a polygon mirror 78 with one or more facets 80 of the polygon mirror 78, Figure(s) 1/2 and 
Regarding Claim 2, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, wherein the first light source array includes 
Regarding Claim 3, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, wherein a first light source of the first light source array is configured to generate a first light beam having first characteristics (see where the laser output power can be adjusted when slowing down the image transfer rate, Paragraph(s) 0034, and see where there is a dark setting that may result in the controller 74 selecting a greater number of laser diodes 71 for printing operation, Paragraph(s) 0046), and a second light source of the first light source array is configured to generate a second light beam having second characteristics (see where there are different bitmap settings for each printhead 28 that can be modulated based on colors such as yellow, cyan, and magenta, Paragraph(s) 0024), the second characteristics different from the first characteristics (see where each laser beam is independently controlled, Paragraph(s) 0024, and see where the lasers can be modulated based on color, Paragraph(s) 0024, and see where there are different power intensities, Paragraph(s) 0046; thus, the second characteristics are different from the first characteristics).  
Regarding Claim 4, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, further comprising a second print head coupled to the controller and moveable with respect to the build medium (see where each printhead unit 24, 26, 28, and 30 are controlled by controller 74, Paragraph(s) 0036), the second print head in working relation to a set of light source arrays coupled to the controller (see where the second printhead 24, 26, 28, or 30 have a polygon mirror 78 that can each have a different processing speed to avoid instability and inducing jitter in the print output, Paragraph(s) 0036).  
Regarding Claim 5, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, further comprising an orientation drive (see where there is an intermediate transfer belt 48, Paragraph(s) 0028, and see where the photoconductive drums 40, 42, 44, and 46 are driven by a brushless DC motor, Paragraph(s) 0035) coupled to the controller and to a build structure that supports the build medium (see where the intermediate transfer belt 48 supports the print media 18, Paragraph(s) 0025, and see where the controller controls the photoconductive drums 40, 42, 44, and 46, Paragraph(s) 0036), wherein the controller is configured to send a command to the orientation drive to rotate the build structure to change a direction of movement of the print head with respect to the build structure (see where the intermediate transfer belt 48 is moving relative to the print heads 24, 26, 28, and 30, Figure(s) 1).  
Regarding Claim 7, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, wherein the first light source array and the second light source array do not move with the print head when the print head moves relative to the build medium (see where the fuser assembly 14 can move a sheet of print media 18 through the printer 10, Paragraph(s) 0023, and see where the printhead appears to be stationary in Figure(s) 1/2. The examiner considers that if the fuser assembly 14 is capable of being moved independently of the printhead at multiple transfer rates, see Paragraph(s) 0034, that the first and second light source array could not move while the print head moves relative to the build medium).  
Regarding Claim 9, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, wherein the first rotatable reflector is configured to redirect the first light beams toward the build medium in a first path, and wherein the second rotatable reflector is configured to redirect the second light beams toward the build medium in a second path (see where each facet 80 reflects the laser beams 50a-50d on each printhead 24, 26, 28, and 30, Paragraph(s) 0032, and see where the laser beams 50a-50d are directed toward the 
Regarding Claim 10, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 9, wherein a portion of the first path overlaps a portion of the second path (see where there is an “overscan” setting that allows the printhead unit 24, 26, 28, and 30 to have multiple scan lines containing imaging data being written on the same location of the surface of the photoconductive drum, Paragraph(s) 0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6, 8, 11-18, and 20 are rejected under 35 U.S.C § 103 as being unpatentable over Anderson (US-20140093263-A1), hereafter referred to as Anderson, in view of Neese (US-6866365-B1), hereafter referred to as Neese.  
Regarding Claim 6, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, a controller (controller 74, Figure(s) 1/2 and Paragraph(s) 0032 and 0036), a print head (printheads 24, 26, 28, 30, Figure(s) 1/2 and Paragraph(s) 0032 and 0036), build structure (intermediate transfer belt 48, Figure(s) 1/2 and Paragraph(s) 0025), and build medium (print media 18, Figure(s) 1/2 and Paragraph(s) 0025, 0032, 0036); however, Anderson does not teach further comprising an orientation drive coupled to the print head and the controller, wherein the controller is configured to send a command to the orientation drive to adjust an orientation of the print head relative to a build structure that supports the build medium to change a direction of movement of the print head with respect to the build medium.  
Neese teaches further comprising an orientation drive (driver 150, Figure(s) 12 and Column 5 Line(s) 35-45) coupled to the print head (printheads 24, Figure(s) 12 and Column 5 Line(s) 35-45) and the controller (controller 130, Figure(s) 12 and Column 5 Line(s) 35-45), wherein the controller is configured to send a command to the orientation drive to adjust an orientation of the print head relative to a build structure that supports the build medium to change a direction of movement of the print head with respect to the build medium (see where the controller signals to the printhead controller and driver to provide signals to the printhead driver to moe the carriage 17 and thus the printheads 27, Figure(s) 12 and Column 5 Line(s) 35-60).  
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 8, Anderson further teaches the additive manufacturing system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 1, a controller (controller 74, Figure(s) 1/2 and Paragraph(s) 0032 and 0036), a print head (printheads 24, 26, 28, 30, Figure(s) 1/2 and Paragraph(s) 0032 and 0036), build structure (intermediate transfer belt 48, Figure(s) 1/2 and Paragraph(s) 0025), and build medium (print media 18, Figure(s) 1/2 and Paragraph(s) 0025, 0032, 0036), and first and second light source arrays (see where each printhead has arrays 50A-n, Figure(s) 2 and Paragraph(s) 0036); however, Anderson does not teach wherein the first light source array and the second light source array move with the print head when the print head moves relative to the build medium.  
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45),
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 11, Anderson teaches a system for additive manufacturing (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023), the system comprising: a print head (printheads 24, 26, 28, 30, Figure(s) 1/2 Paragraph(s) 0025, 0032, and 0036); rotatable reflectors coupled to the print head (see where each modulated laser beam 50a-50d passes through pre-scan optics 76, and is reflected off of a rotating scanning device such as polygon mirror 78 with a plurality of deflecting surfaces such as facets 80, Figure(s) 1/2 and Paragraph(s) 0032 , and see where each photoconductive drum 40, 42, 44, 46 has a 
a print head configured to move with respect to a build structure
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45),
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 12, Anderson further teaches the system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 11, printheads (printheads 24, 26, 28, 30, Figure(s) 1/2 and Paragraph(s) 0032 and 0036), build structures (intermediate transfer belt 48, Figure(s) 1/2 and Paragraph(s) 0025), and build medium (print media 18, Figure(s) 1/2 and Paragraph(s) 0025, 0032, 0036); however, Anderson does not teach further comprising an orientation drive coupled to the controller, wherein the orientation drive is configured to change an orientation of the print head relative to the build structure.  
Neese teaches an orientation drive coupled to the controller, wherein the orientation drive (driver 150, Column 5 Line(s) 35-45 and Figure(s) 12) is configured to change an orientation of the print head (printhead 27, Column 5 Line(s) 40-45) relative to the build structure (Figure(s) 12 and Column 5 Line(s) 35-45).
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 13, Anderson further teaches the system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023), of claim 11, wherein the rotatable reflectors include polygon mirrors (see where each modulated laser beam 50a-50d passes through pre-scan optics 76, and is reflected off of a rotating scanning device such as polygon mirror 78 with a plurality of deflecting surfaces such as facets 80, Figure(s) 1/2 and Paragraph(s) 0032).  
Regarding Claim 14, Anderson further teaches the system (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 11, wherein each of the light source arrays includes multiple independently controllable light sources (abstract).  
Regarding Claim 15, Anderson teaches a method of additive manufacturing (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023), the method comprising: controlling, via a controller, a print head (see where the controller 74 controls the printheads 24, 26, 28, and 30, Figure(s) 1/2 and Paragraph(s) 0036), wherein the print head includes rotatable reflectors (see where the printheads 24, 26, 28, and 30 each have rotatable reflectors, abstract, and see where the reflectors are rotatable and the angular position is controlled by the controller 74, Figure(s) 1/2 and Paragraph(s) 0032), each rotatable reflector configured to redirect multiple light beams directed at the rotatable reflector across a build medium on the build structure (see where light source 1-n is directed to pre-scan optics 76, comes into contact with the polygon mirror 78, and is then reflected off of each facet 80, Figure(s) 2 and Paragraph(s) 0032, and see where there are multiple scan lines that are spaced from one another in the process direction, Paragraph(s) 0033); and controlling, via the controller, activation of light source arrays to direct light beams at the rotatable reflectors (see where the controller 74 controls the motor for each polygon mirror 78 of each printhead unit 24, 26, 28, and 30, Paragraph(s) 0036, and see where each light is capable of being independently controlled, abstract), wherein the rotatable reflectors reflect the light beams toward the build medium to selectively contact the build medium to form a first portion of one or more objects from the build medium (abstract and Paragraph(s) 0032/0036 and Figure(s) 1/2), and wherein each light source array is configured to direct a plurality of light beams at a respective rotatable reflector of the rotatable reflectors (Figure(s) 1/2 and Paragraph(s) 0036). However, Anderson does not teach the following limitations because the printheads 24, 26, 28, and 30 are stationary:
 a print head drive to move a print head relative to a build structure
activation of light source arrays to direct light beams at the rotatable reflectors as the print head moves
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45).
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 16, Anderson further teaches the method (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 15, wherein a particular light source array includes multiple light sources (Figure(s) 1/2), and wherein controlling the particular light source array to direct the light beams at a rotatable reflector (Figure(s) 1/2 Paragraph(s) 0032, 0036, and 0025) includes selectively activating a particular light source of the multiple light sources (abstract) to fuse a portion of the build medium (see where the fuser assembly 14 of the printer 10 fuses the print media 18 to cause the toner patterns to adhere to the print media 18 and is later transported outside of the printer 10, Paragraph(s) 0023 and Figure(s) 1/2).  However, Anderson does not teach the following limitations:
controlling the particular light source array to direct the light beams at a rotatable reflector as the print head moves
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45).
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 17, Anderson further teaches the method (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 16, wherein controlling the particular light source array to direct the light beams at the rotatable reflector (abstract) further includes selectively activating another particular light source of the multiple light sources (abstract) to preheat the portion of the build medium before the portion of the build medium is fused (see where fusers such as the fuser assembly 14 of the printer 10 are known to apply heat and pressure to the print medium, Paragraph(s) 0007 and 0029 and Figure(s) 1/2, and see where the printheads 24, 26, 28, and 30 are prior to the fuser assembly 14 of printer 10 in Figure(s) 1; thus, the build medium is preheated before the portion of the build medium is fused).  However, Anderson does not teach the following limitations:
controlling the particular light source array to direct the light beams at the rotatable reflector as the print head moves
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45).
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 18, Anderson further teaches the method (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 16, wherein controlling the particular light source array to direct the light beams at the rotatable reflector further includes selectively activating another particular light source of the multiple light sources to control a rate of cooling of the portion of the build medium after the portion of the build medium is fused (see where the light beams can be selectively activated by a controller, abstract and Paragraph(s) 0032 and 0036, and see where there are multiple arrays for each printhead 24, 26, 28, and 30, Figure(s) 1/2, and see where the laser output power is adjusted when 
controlling the particular light source array to direct the light beams at the rotatable reflector as the print head moves
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45).
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 20, Anderson further teaches the method (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 15, further comprising: determining an activation sequence for light sources of the light source arrays based on build surface data for the one or more objects (see where the lasers are capable of being independently controlled, abstract, and see where the printheads 24, 26, 28, and 30 generate scan lines of image data and may be deactivated or activated in printing operations, Paragraph(s) 0037; thus, there is an activation sequence that comprises of activating and deactivating laser diodes to print based on the image data); receiving position data that indicates a position of the print head relative to the build medium (The examiner considers that if the intermediate transfer belt 48 is capable of moving, Figure(s) 1/2, and there is a print media 18 to be printed upon, and there is an overlaying sequence to the toner patterns of each printhead unit, Paragraph(s) 0024, that there is a portion of the controller that must receive position data in order to correctly print the object and apply the correct scan lines, this may correspond with the bitmap image data that is specific to each color of toner in Paragraph(s) 0024); and receiving angular position data for the rotatable reflectors, wherein 
Regarding Claim 21, Anderson teaches a system for additive manufacturing (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023), the system comprising: a first print head (printheads 24, 26, 28, 30, Figure(s) 1/2 Paragraph(s) 0032, 0036, 0025); a first rotatable reflector coupled to the first print head (see where each modulated laser beam 50a-50d passes through pre-scan optics 76, and is reflected off of a rotating scanning device such as polygon mirror 78 with a plurality of deflecting surfaces such as facets 80, Figure(s) 1/2 and Paragraph(s) 0032 , and see where each photoconductive drum 40, 42, 44, 46 has a polygon mirror 78 with one or more facets 80 of the polygon mirror 78, Figure(s) 1/2 and Paragraph(s) 0037. The examiner considers that each facet is a reflector, and since Anderson teaches one or more facets 80, there is a first rotatable reflector and a second rotatable reflector), the first rotatable reflector configured to redirect light beams directed at the first rotatable reflector across a build medium on the build structure (Figure(s) 1/2); a light source array having light sources (50a-n, Figure(s) 1/2), the light source array configured to direct light beams from the light sources at the first rotatable reflector (Paragraph(s) 0036); and a controller coupled to the first print head and coupled to the light source array (Paragraph(s) 0036), the controller configured to control application of light beams from the light source array to the build medium via the first rotatable 
a first print head configured to move in a first direction with respect to a build structure
Neese teaches the printhead moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45).
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Regarding Claim 22, Anderson further teaches the additive manufacturing system of claim 21, further comprising a second print head having a second rotatable reflector (see where there are multiple printheads 24, 26, 28, and 30, Figure(s) 1/2, and see where each modulated laser beam 50a-50d passes through pre-scan optics 76, and is reflected off of a rotating scanning device such as polygon mirror 78 with a plurality of deflecting surfaces such as facets 80, Figure(s) 1/2 and Paragraph(s) 0032 , and see where each photoconductive drum 40, 42, 44, 46 has a polygon mirror 78 with one or more facets 80 of the polygon mirror 78, Figure(s) 1/2 and Paragraph(s) 0037. The examiner considers that each facet is a reflector, and since Anderson teaches one or more facets 80, there is a first rotatable reflector and a second rotatable reflector). However, Anderson does not teach the following limitations: 
the second print head configured to move in a second direction relative to the build structure, the second direction different than the first direction
wherein the light source array is movable from a first position in working relation to the first rotatable reflector to a second position in working relation to the second rotatable reflector
Neese teaches multiple printheads moving relative to the build medium (Figure(s) 12 and Column 5 Line(s) 35-45). The examiner considers that if each of Anderson’s printheads 24, 26, 28, and 30 were modified with Neese’s driver 150 and controller 130 that the previous limitations would be met because each of Anderson’s printheads would be capable of independent movement of both the print head and each individual light source array.
Anderson and Neese are analogous in the field of printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of Anderson'(s) printheads 24, 26, 28, 30 controller 78 with Neese'(s) driver 150, controller 130, and printhead 27 because this allows for a fast scan direction (Column 5 Line(s) 40-45). 
Claim 19 is rejected under 35 U.S.C § 103 as being unpatentable over Anderson (US-20140093263-A1), hereafter referred to as Anderson, in view of Neese (US-6866365-B1), hereafter referred to as Neese, as applied to Claim(s) 1-18 and 20 above, further in view of Johnson (US-5448265-A), hereafter referred to as Johnson. 
Regarding Claim 19, Anderson further teaches the method (color laser printer 10, Figure(s) 1/2 and Paragraph(s) 0023) of claim 16, wherein controlling the particular light source array to direct the light beams at the rotatable reflector as the print head moves further includes selectively activating another particular light source of the multiple light sources (abstract and Paragraph(s) 0032, 0036, and 0025); however, Anderson does not teach to trim an edge of the one or more objects formed from the build medium.  
Johnson teaches to trim an edge of the one or more objects formed from the build medium (see where the use of a linear exposing light beam that is moved in the same direction of the print medium to maintain the track of the linear light beam to the sides of the print medium,  Column 1 Line(s) 45-58).
Anderson, Neese, and Johnson are analogous in the field of optical printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US-5448265-A) teaches the rotation of the optical element is rotated about the cylindrical axis in synchronism with the progression of the medium in the direction of movement of the medium relative to the printhead (Column 1 Line(s) 60 through Column 2 Line(s) 5).
Ohno (US-20180161932-A1) teaches two separate reflectors that are capable of being rotated for each individual printhead.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743